Exhibit 10.57

EMPLOYMENT TRANSITION AND CONSULTING AGREEMENT

This Employment Transition and Consulting Agreement (hereafter “Agreement”) is
entered into among Michael Bereziuk (the “Executive”), Tessera Technologies,
Inc., a Delaware corporation, and Tessera, Inc., a Delaware corporation
(together, the “Company”), effective as of November 11, 2010 (the “Effective
Date”).

WHEREAS, Executive is Executive Vice President, Imaging and Optics of the
Company;

WHEREAS, Executive has indicated his desire to retire from the Company;

WHEREAS, the Company desires to retain Executive to provide certain continuing
employment and consulting services to the Company and wishes to provide
Executive with certain compensation and benefits in return for Executive’s
services; and

WHEREAS, the Company and Executive now wish to document the termination of their
employment relationship, Executive’s future consulting relationship with the
Company and to fully and finally to resolve all matters between them.

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, Executive and the Company
hereby agree as follows:

1. Term of Employment/Consulting Services.

(a) Employment Period. During the period (the “Employment Period”)
(i) commencing on the Effective Date and (ii) ending on February 28, 2011 (the
“Employment Termination Date”), Executive will continue to be employed by the
Company. The Parties acknowledge that the termination of the Employment Period
will constitute Executive’s “separation from service” with the Company as such
term is defined in Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto.

(b) Consulting Period. During the period (i) commencing on the Employment
Termination Date and (ii) ending on December 31, 2011, Executive shall
immediately begin to provide consulting services to the Company (the “Consulting
Period”). Executive’s consulting services pursuant to this Section 1(b) shall
automatically terminate on December 31, 2011, unless terminated earlier pursuant
to this Agreement. Executive may terminate the Consulting Period (and his
obligation to provide consulting services), with or without cause, upon delivery
of written notice to the Company. The Consulting Period may be extended upon
mutual agreement of Executive and the Chief Executive Officer of the Company.

2. Duties and Services.

(a) Duties During Employment Period. During the Employment Period, Executive
shall report directly to the Chief Executive Officer of the Company and shall
devote substantially all of his business time and effort to such duties as may
be assigned to Executive

 

Page 1 of 12



--------------------------------------------------------------------------------

from time to time by the Chief Executive Officer. Executive shall cease serving
as the Company’s Executive Vice President, Imaging and Optics, as of the
Effective Date.

(b) Scope of Services During Consulting Period.

(i) During the Consulting Period, Executive shall devote such percentage of his
business time and effort to the performance of his services hereunder as shall
be requested or directed from time to time by the Chief Executive Officer of the
Company and shall provide such additional information, advice and assistance
concerning matters that are within the scope of Executive’s knowledge and
expertise. Executive’s advice shall be of an advisory nature and the Company
shall not have any obligation to follow such advice. Executive agrees to perform
the consulting services and any other obligations or activities hereunder in
accordance with (x) the terms of this Agreement, (y) all applicable laws, and
(z) all Company policies and procedures provided to Executive in connection with
Executive’s performance under this Agreement.

(ii) Executive generally shall be available to provide services under this
Agreement during normal business hours (“normal business hours” being 9:00 a.m.
to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or is a day
on which banking institutions located in California are authorized or required
by law or other governmental action to close). Executive shall make himself
available to, and shall, perform his consulting services reasonably following
the request by Company but at such particular times and places and using such
methods as Executive determines. Executive shall fulfill his responsibilities
under this Agreement by providing such services by telephone and e-mail, as
Executive may reasonably determine. The Company shall reasonably accommodate
Executive’s schedule when requesting Executive’s assistance pursuant to this
Section 2(b).

(iii) In order to avoid any actual or perceived conflict of interest during the
Consulting Period, Executive agrees that he will not, directly or indirectly,
own, manage, operate, join, control, or participate in the ownership,
management, operation, or control of, or be involved as an officer, director,
employee, consultant, independent contractor, limited or general partner,
member, shareholder, joint venturer, advisor, or otherwise of, any profit or
nonprofit business or organization which, directly or indirectly, offers
wireless communication services, or that offers services or advice to any such
business or organization.

3. Compensation.

(a) Compensation During the Employment Period. During the Employment Period,
Executive shall be entitled to the following compensation and benefits from the
Company:

(i) The Company shall continue to pay to Executive his base salary as was in
effect immediately prior to the Effective Date, payable in accordance with the
Company’s standard payroll practices.

(ii) Executive shall be eligible to be considered to receive a cash bonus award
in recognition of the Company’s financial and operational performance in 2010
and Executive’s individual contributions to the Company during such period,
which amount shall be awarded by the Compensation Committee of the Company’s
Board of Directors in its sole and absolute discretion. Such bonus shall be paid
at the same time as 2010 annual bonuses are

 

Page 2 of 12



--------------------------------------------------------------------------------

generally paid to the Company’s executives.

(iii) Executive shall be eligible to continue to participate in the Company’s
employee benefit plans or programs (including, but not limited to, group
medical, dental, and vision benefits, life and disability insurance benefits,
long term care insurance, and other programs) maintained or established by the
Company to the same extent as other executive officers of the Company, subject
to the generally applicable terms and conditions of the plan or program in
question.

(b) Compensation During Consulting Period. During the Consulting Period,
Executive shall be entitled to the following compensation and benefits from the
Company:

(i) The Company shall pay to Executive a monthly consulting fee of $1,000,
payable monthly in arrears.

(ii) During the Consulting Period, Executive’s unvested stock options shall
continue to vest in accordance with the terms of the stock option agreements and
the equity plans pursuant to which such stock awards were issued. Following the
termination of the Consulting Period, Executive’s stock options shall be
exercisable in accordance with the terms of the stock option agreements and the
equity plans pursuant to which such stock options were issued. There shall be no
break in service to the Company as a result of Executive’s conversion from an
employee to an independent contractor for purposes of Executive’s stock options.

(iii) Executive acknowledges that, following the Employment Termination Date,
Executive shall not be eligible to participate in any plan or program which, as
a condition of eligibility for such plan or program, requires Executive to be an
employee of the Company.

(c) Expenses. During the Employment Period and the Consulting Period, the
Company shall reimburse Executive for reasonable and properly documented
business expenses incurred in connection with the performance of his services
hereunder, subject to (i) such policies as the Company may from time to time
establish, and (ii) Executive furnishing the Company with evidence in the form
of receipts satisfactory to the Company substantiating the claimed expenditures

4. Termination and Severance. Executive shall be entitled to receive benefits
upon the termination of the Employment Period as set forth in this Section 4:

(a) Exclusive Termination Benefits. If Executive’s employment or service under
this Agreement terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided in
this Agreement.

(b) Payments Upon Termination of Employment Period. Upon the termination of the
Employment Period for any reason other than Executive’s resignation, including
as a result of Executive’s death, Executive (or in the event of Executive’s
death, Executive’s estate or designated beneficiary) shall be entitled to
receive, in lieu of any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company, the benefits
provided below:

(i) On the Employment Termination Date, the Company shall pay Executive all
accrued wages through such date, including accrued, unused vacation and any
other

 

Page 3 of 12



--------------------------------------------------------------------------------

benefits owed to Executive. Executive shall submit all business expenses
incurred by him during the Employment Period no later than the Employment
Termination Date, in accordance with the Company’s travel and expense policies.
The Company shall promptly reimburse Executive for all reasonable and properly
documented business expenses that are submitted by him in accordance with
Section 3(c) and this Section 4(b). Subject to the terms of this Agreement,
Executive acknowledges and agrees that with his final check, and the expense
reimbursements described above, Executive will have received all monies,
bonuses, commissions, expense reimbursement, vacation pay, or other compensation
he earned or was due during his employment by the Company.

(ii) Within seven (7) days of the Release Effective Date (as defined below), the
Company shall pay to Executive a severance payment of $247,500, less all
applicable taxes and other authorized withholding.

(iii) The Company shall pay the employer contribution for medical, dental and
vision coverage for Executive and covered dependents (if COBRA coverage is
elected) for nine (9) calendar months after the Employment Termination Date.
Executive will then be responsible for paying the full cost of continuation
coverage under COBRA for Executive and eligible dependents should Executive
elect to continue coverage after such period. This coverage will cease on the
date Executive becomes employed by another employer offering substantial similar
medical benefit coverage, and Executive will promptly notify the Company in
writing of the occurrence of such an event.

(iv) The vesting of each of Executive’s outstanding restricted stock and
restricted stock unit awards (other than restricted stock and restricted stock
unit awards the vesting of which is solely performance-based) shall be
accelerated as to the number of shares subject to such awards that would vest
over the nine (9) month period following the Employment Termination Date had
Executive remained continuously employed by the Company during such period, with
such acceleration to be effective as of the Employment Termination Date.
Following the Employment Termination Date, all of Executive’s restricted stock
and restricted stock unit awards shall cease to vest and all unvested shares of
restricted stock and unvested restricted stock unit awards shall automatically,
and without further action by either the Company or Executive, be forfeited or
repurchased by the Company pursuant to the terms of the award agreements and the
equity plans pursuant to which such stock awards were issued. Any unvested
shares that are currently held in escrow and will be automatically cancelled and
transferred to the Company. The aggregate repurchase price, if any, for these
shares will be paid to Executive on the Employment Termination Date.

(c) General Release of Claims by Executive. Executive’s right to receive any of
the payments or other compensation to be made to Executive pursuant to this
Section 4 shall be contingent on Executive providing to the Company a full and
complete general release in the form attached hereto as Exhibit A (the
“Release”) dated as of the Employment Termination Date and Executive’s failure
to revoke such Release within the time period provided therein. The date on
which the Release becomes effective shall be considered the “Release Effective
Date.”

5. Executive’s Representations and Warranties. Executive represents and warrants
that:

(a) He has carefully read and fully understands all of the provisions of this
Agreement;

 

Page 4 of 12



--------------------------------------------------------------------------------

(b) During the course of his employment, he is not aware of any injuries for
which he might be entitled to compensation pursuant to California’s Workers
Compensation law;

(c) He has not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will he do so
in the future, except as may be required to enforce the terms of this Agreement,
or as are otherwise consistent with the proviso concerning non-waivable claims
set forth in Release. With respect to any such non-waivable claims, however,
Executive agrees to waive his right (if any) to any monetary or other recovery
should any governmental agency or other third party pursue any claims on
Executive’s behalf, either individually, or as part of any collective action;
and

(d) As a matter of fact, that Executive’s age played no part in any of the
Company’s decisions or actions affecting Executive.

6. Non-disparagement. Executive agrees that he shall not disparage or otherwise
communicate negative statements or opinions about the Company, its board
members, officers, executives or business. The Company agrees that neither its
directors nor its officers shall disparage or otherwise communicate negative
statements or opinions about Executive. Nothing in this provision shall be
construed to prevent any party from giving truthful testimony pursuant to a
valid subpoena or other judicial process

7. Cooperation. Executive agrees, subject to the Company and Executive agreeing
to reasonable compensation and expense reimbursement terms mutually satisfactory
to Executive and the Company, to cooperate fully with the Company (including its
Board of Directors and any special committees of the Board of Directors) and its
counsel or accountants in any financial audits or internal investigation
involving securities, financial or accounting matters, and in its defense of, or
other participation in, any administrative, judicial, or other proceeding,
including arbitration, arising from any charge, complaint or other action which
has been or may be filed relating to the period during which Executive was
employed by the Company.

8. Confidential Information; Return of Company Property.

(a) Executive hereby expressly confirms his continuing obligations to the
Company pursuant to the Employment, Confidential, Information and Invention
Assignment and Arbitration Agreement executed by Executive on February 27th,
2006 (the “Confidentiality Agreement”).

(b) On the Employment Termination Date, Executive shall return to the Company
all originals and copies of correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products, processes or business of any kind and/or which contain
proprietary information or trade secrets which are in the possession or control
of Executive or his agents or representatives, other than such items as are
necessary for the provision of his services hereunder during the Consulting
Period.

(c) On the Employment Termination Date, Executive shall return to the Company
all equipment of the Company in his possession or control, other than such items
as are necessary for the provision of his services hereunder during the
Consulting Period.

(d) Upon the request of the Company, Executive shall deliver to the Company a
signed statement certifying compliance with this Section 8 prior to the receipt
of any

 

Page 5 of 12



--------------------------------------------------------------------------------

post-termination benefits described in this Agreement.

9. Taxes. To the extent any taxes may be payable by Executive for the benefits
provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments. During the Consulting Period, Executive shall be solely
responsible for taxes required to be paid with respect to his performance of
services and the receipt of consideration under this Agreement, including,
without limitation, United States federal, state and local income taxes, payroll
taxes, social security, unemployment or disability insurance, or similar items.
Executive acknowledges that the payments and benefits provided in this Agreement
may have tax ramifications to him. The Company has provided no tax or other
advice to Executive on such matters and Executive is free to consult with an
accountant, legal counsel, or other tax advisor regarding the tax consequences
he may face.

10. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles. In all cases, this Agreement shall be interpreted in
accordance with its plain meaning, and not strictly for or against either party.

11. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

(a) If to the Company:   

Tessera, Inc

3099 Orchard Drive

San Jose, CA 95134

Phone: 408-894-0700

Fax: 408-894-0108

Attn: H. Thomas Blanco,

Senior Vice President and Chief Administration Officer

(b) If to Executive:   

Michael Bereziuk

[****]

12. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the Parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever Executive’s obligation to provide the binding release
to all entities intended to be released hereunder.

13. Understanding and Authority. The Parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

 

Page 6 of 12



--------------------------------------------------------------------------------

14. Integration Clause. This Agreement, together with all documents referenced
herein, contains the entire agreement of the Parties with regard to the
separation of Executive’s employment, and supersedes and replaces any prior
agreements as to that matter, including, without limitation, that certain
Severance Agreement dated April 3, 2009, between the Company and Executive. This
Agreement may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and an executive officer of the
Company.

15. Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.

16. Section 409A of the Code. This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
anything to the contrary in this Agreement, in-kind benefits and reimbursements
provided under this Agreement during any tax year of Executive shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of
Executive and are not subject to liquidation or exchange for another benefit.
Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Executive and, if timely submitted,
reimbursement payments shall be made to the Employee as soon as administratively
practicable following such submission, but in no event later than the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred. In no event shall the Employee be entitled to any reimbursement
payments after the last day of Executive’s taxable year following the taxable
year in which the expense was incurred. This Section 16 shall only apply to
in-kind benefits and reimbursements that would result in taxable compensation
income to Executive.

17. Indemnification. Notwithstanding Executive’s termination as an employee and
officer of the Company or any provision of this Agreement, Executive and the
Company acknowledge and agree that this Agreement shall not eliminate, limit or
modify any contractual, common law or statutory duty or obligation by the
Company to indemnify Executive from third party claims arising out of his
employment; nor shall it eliminate, limit or modify, any rights he may have
independent of this Agreement under any of the Company’s insurance policies
based on his employment with the Company.

18. Benefit. All obligations under this Agreement shall be binding upon the
heirs, executors, administrators, or other legal representatives or assigns of
the Parties. The Company shall take all reasonable steps to ensure that any
successor entity or acquirer of the Company is bound by and agrees to abide by
and comply with the obligations of the Company set forth in this Agreement.

19. RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED WITH A
LAWYER OR DETERMINED NOT TO DO SO.

The Parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

Page 7 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

Executive

   

TESSERA, INC.

/s/ Michael Bereziuk            

By:

 

/s/ H. Thomas Blanco

Michael Bereziuk

   

H. Thomas Blanco

   

Its:

 

Senior Vice President and Chief Administration Officer

Date: 12/02/2010            

   

Date: 12/02/2010            

 

 

Page 8 of 12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, 2011, between Michael Bereziuk (“Executive”), Tessera Technologies,
Inc., a Delaware corporation, and Tessera, Inc., a Delaware corporation
(together, the “Company”) (collectively referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Employment
Transition and Consulting Agreement dated as of November 11, 2010 (the
“Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 4 of the Agreement, subject to Executive’s execution of
this Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. In consideration of the benefits received under the Agreement, Executive, on
behalf of himself and his executors, heirs, administrators, representatives and
assigns, hereby agrees to release and forever discharge the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
executives, attorneys, agents and representatives, and employee benefit plans in
which Executive is or has been a participant by virtue of his employment with
the Company, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to Employment Termination Date (as defined in the Agreement), arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive ‘s employment by the Company or the separation thereof, and
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, claims of any kind that may be brought in any court or administrative
agency, any claims arising under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Older Workers Benefit Protection Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Labor Code and
similar state or local statutes, ordinances, and regulations. Notwithstanding
the generality of the foregoing, Executive does not release the following claims
and rights:

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to written
indemnification

 

Page 9 of 12



--------------------------------------------------------------------------------

agreements which have been entered into between Executive and the Company and
any of its affiliates, (iii) coverage under any of the Company’s insurance
policies for third party claims based on Executive’s employment with the
Company, or (iv) the or the Company’s certificate of incorporation or its
by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that Executive does release his right to secure
any damages for alleged discriminatory treatment;

(c) Any claims arising from or related to the Company’s executory obligations
under the Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. THE EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE EMPLOYEE HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has twenty-one (21) days from the date this offer is received to consider
this offer;

(c) He has seven days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to H. Thomas Blanco, Senior Vice President and Chief Administration Officer and
his acceptance will not be effective until that revocation period has expired;

(d) He is, through this Release, releasing the Company and its officers, agents,
directors, supervisors, executives, representatives, successors and assigns and
all persons acting by, through, under, or in concert with any of them, from any
and all claims she may have against the Company or such individuals; and

(e) He understands that rights or claims under the ADEA that may arise after the
date this Agreement is signed are not waived.

 

Page 10 of 12



--------------------------------------------------------------------------------

4. Reaffirmation by Executive. Executive hereby reaffirms the representations
and warranties contained in Section 5 of the Agreement as of the date hereof.

5. Choice of Law. This Agreement shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles. In all cases, this Release shall be interpreted in accordance with
its plain meaning, and not strictly for or against either party.

6. Entire Agreement; Amendment. This Release and the Agreement contain the
entire agreement of the parties with regard to the subject matter hereof and
thereof, and supersede and replace any prior agreements as to that matter. This
Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and an executive officer of the
Company.

7. Counterparts. This Release may be executed in counterparts with the same
force and effectiveness as though executed in a single document.

(Signature Page Follows)

 

Page 11 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Release as of the date first written above.

 

Executive

   

TESSERA, INC.

     

By:

 

 

Michael Bereziuk

     

H. Thomas Blanco

   

Its:

 

Senior Vice President and Chief Administration Officer

Date:                              

   

Date:                             

 

Page 12 of 12